MEMORANDUM**
Ian Lamonte Cormier, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action without prejudice for failure to pay the filing fee. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm. See Rodriguez v. Cook, 169 F.3d 1176, 1178 (9th Cir.1999).
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.